Citation Nr: 1455792	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  14-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for chronic headaches.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to September 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected chronic headaches have been productive of frequent completely prostrating and prolonged attacks, but have not been productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for chronic headaches have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with notice regarding his initial service connection claim for chronic headaches in April 2007, along with specific notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected chronic headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and lay statements, and associated all such evidence with the claims file.  

The Veteran was afforded relevant VA examinations or opinions in February 2013 and April 2013.  The examinations, when considered as a whole, are adequate to adjudicate the Veteran's claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Chronic Headaches

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Where, as here, entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of staged ratings for separate periods of time is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered the applicability of staged ratings, but it does not observe any distinct times during the appeal period where the Veteran's symptomatology would warrant a staged rating.  

The Veteran's chronic headache disability is currently rated as 30 percent disabling from March 2, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014), which addresses migraine headaches.  

DC 8100 provides for a 10 percent disability rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; a noncompensable disability rating is warranted for less frequent attacks.  Id.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

As discussed below, the Board finds that an increased disability rating of 50 percent is not warranted because the evidence of record does not demonstrate that the Veteran's headaches are productive of severe economic inadaptability at any time during the entire period on appeal.  

The Veteran was first afforded a VA examination in February 2013, at which time he reported constant headache pain lasting one to two days and associated symptoms including "butterflies" and an irritated stomach which required daily prescription medication.  The examiner noted that the Veteran suffered from characteristic prostrating attacks which occurred more frequently than once per month and very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also noted some functional impact on the Veteran's ability to work, specifically that the Veteran's headaches result in some concentration problems which require more breaks, and a part-time work schedule of three to four days per week.  The Veteran reported that in the last twelve months, he had called in sick on three days due to headache.  

A subsequent April 2013 VA addendum opinion provided a positive nexus which related the Veteran's headaches to his active service.  

VA treatment records document ongoing treatment for the Veteran's headache disability.  At an August 2012 neurologic headache evaluation, the Veteran reported that his headaches bother him twice a week, with more severe attacks involving some mild photophobia and phonophobia at least twice monthly for two days, during which time he tries to lay down while at home.  He stated he was able to function at work with his lower-grade headaches and also reported attending school for an MBA.  

In December 2012, the Veteran reported at least weekly headaches which lasted a couple of days, and more severe headaches once or twice a month.  He continued to maintain employment working in customer service at Office Depot and was able to function normally despite the headaches.  

A January 2013 MRI was negative, with no intracranial or extracranial abnormalities.  In March 2013, the Veteran reported ongoing mild, tension-like headaches at least every other day and increased severe migraines three to four times per month.  He continued to maintain current employment and tried to stay at work despite his headaches, which caused light sensitivity.  He stated his manager has been flexible and allowed him to stay home if necessary and to change his work schedule.  The physician noted that the Veteran's migraines are nearly disabling although the Veteran tried to function at work by avoiding bright fluorescent lights by going into a darker room.  

At a follow up in July 2013, the Veteran reported having more intense headaches which occurred more often.  He claimed two to three severe headaches per week and three to four mild to moderate headaches per week.  The severe headaches were noted to be disabling.  The Veteran reported more difficulty functioning at work; he mentioned that his new manager did not understand his situation.  He stated that he is not able to focus well at work when the headaches are more bothersome, and reported phonophobia and photophobia.  An addendum provides documentation that his episodic migraines may be disabling and affect his ability to function at work.  

September 2013 chiropractic note documents that the Veteran was able to manage his milder tension-type headaches and that he continued to attend school and was working almost thirty hours per week at Office Depot.  

In November 2013, the Veteran reported having four to five migraine headaches per month, including a recent migraine headache episode that lasted nearly six days.  He stated that most of his headaches last about a day and are improved with tizanidine medication, although he continued to experience associated phonophobia and photophobia.  

Most recently, a February 2014 addendum documents that the Veteran typically has three to five episodic migraine exacerbations per month resulting in temporary headache-related disability.  

The Veteran's June 2010 notice of disagreement reports that his prostrating migraines occur four to six times per month on average, with cluster headaches occurring three to five times per week.  He also stated that he was no longer able to have flexibility with his work schedule.  

The Veteran's spouse submitted an April 2011 statement which reported that his headaches require the Veteran to sit in quietness.  

The Veteran's representative submitted an October 2014 Appellant's Brief which asserts that the Veteran's headache disability more closely resembles the criteria for a 50 percent disability rating.  Specifically, he maintains that the phrase "productive of severe economic inadaptability" could be read as having the meaning of "producing" or "capable of producing" severe economic inadaptability, and that the treatment records discussed above document the required frequency and severity of the Veteran's headaches in addition to actual severe economic inadaptability manifested by the limitations upon the Veteran's ability to work, including the need for increased work breaks, problems with concentration, and limitation to part-time work three to four days per week.  

The Board agrees that the medical evidence discussed above documents that the Veteran's headaches have resulted in frequently prostrating and prolonged attacks, although more recent treatment records seem to indicate some improvement with prescribed medication.  However, in any event, the Board finds that at no time during the period on appeal have the Veteran's headaches either produced or been capable of producing severe economic inadaptability, as he has generally displayed the ability maintain a consistent work schedule while also attending graduate school.  Thus, the Veteran has not met all of the required criteria for an increased 50 percent rating.  See Melson, 1 Vet. App. 334.  

As noted above, DC 8100 does not require the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce, 18 Vet. App. 440.  Even when construing the phrase "productive of severe economic inadaptability" as suggested by the Veteran's representative, to mean "producing" or "capable of producing" severe economic inadaptability, the Board finds that the evidence of record documents that the Veteran has maintained regular employment and has lost only a minimal amount of work time due to his headache disability.  

At the February 2013 VA examination, the Veteran reported taking increased breaks at work and missing a total of three days in the prior year due to his headaches.   In March 2013, the Veteran's treating physician noted that his headaches were "nearly disabling."  However, the Board notes that the Veteran reported he functioned at work by taking breaks or avoiding bright lights.  Additionally, while the treating physician noted in July 2013 that the Veteran's headaches "may be disabling," the Board notes that this is speculative at best, is not supported by the evidence discussed herein, and therefore, is entitled to limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, a September 2013 follow up note documents that the Veteran continued to attend school and maintained a work schedule of almost thirty hours per week.  

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08 (2014), but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein.  Moreover, the symptomatology of his headache disability is specifically contemplated within the rating criteria of DC 8100; therefore, a rating under DCs 8103-08 is not warranted.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for chronic headaches.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration  

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's chronic headaches.  Moreover, a higher evaluation of 50 percent is provided under DC 8100 for such manifestations of the service-connected disability at issue that are also productive of severe economic inadaptability.  As discussed above, the required manifestation of severe economic inadaptability is not present in this case.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claim, and the argument by the Veteran's representative within the October 2014 Appellant's Brief that the Veteran's condition results in marked interference with employment is moot.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  



ORDER

An initial disability rating in excess of 30 percent for chronic headaches is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order for the AOJ to adjudicate the issue of a TDIU rating due to the Veteran's service-connected disabilities in the first instance.  

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The October 2014 Appellant's Brief explicitly requests consideration of entitlement to a TDIU rating based upon the Veteran's service-connected disabilities, which is sufficient to raise the issue of a TDIU rating.  The Board notes that the Veteran is service-connected for the following disabilities:  chronic headaches (30 percent disabling from March 3, 2011), a thoracolumbar spine disability (10 percent disabling from August 21, 2007 and 20 percent disabling from November 7, 2008), tinnitus (10 percent disabling from August 21, 2007), and bilateral knee disabilities (each 10 percent disabling from March 3, 2011).  Such percentage disability ratings fail to meet the schedular criteria for consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2014).  However, this does not preclude the availability of a TDIU rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  Thus, upon remand, the AOJ should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Then, adjudicate the issue of entitlement to a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


